
	
		II
		112th CONGRESS
		1st Session
		S. 246
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Casey (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  disclosure of certain tax return information for the purpose of missing or
		  exploited children investigations.
	
	
		1.Short titleThis Act may be cited as the
			 Recovering Missing Children
			 Act.
		2.Disclosure of certain
			 return information relating to missing or exploited children
			 investigations
			(a)In
			 generalParagraph (1) of section 6103(i) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by inserting
			 or pertaining to the case of a missing or exploited child, after
			 may be a party, in subparagraph (A)(i),
				(2)by inserting
			 or to such a case of a missing or exploited child, after
			 may be a party, in subparagraph (A)(iii), and
				(3)by inserting
			 (or any criminal investigation or proceeding, in the case of a matter
			 relating to a missing or exploited child) after concerning such
			 act in subparagraph (B)(iii).
				(b)Disclosure to
			 State and local law enforcement agencies
				(1)In
			 generalParagraph (1) of section 6103(i) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(C)Disclosure to
				State and local law enforcement agencies in the case of matters pertaining to a
				missing or exploited childThe head of any Federal agency may
				disclose any return or return information obtained under subparagraph (A) to
				officers and employees of any State or local law enforcement agency but only if
				such State or local law enforcement agency is part of a team with the Federal
				agency in the investigation pertaining to a missing or exploited child and such
				information is disclosed only to such officers and employees who are personally
				and directly engaged in such
				investigation.
						.
				(2)Conforming
			 amendments
					(A)Paragraph (2) of
			 section 6103(a) of such Code is amended by striking subsection
			 (i)(7)(A) and inserting subsection (i)(1)(C) or
			 (7)(A).
					(B)Paragraph (4) of
			 section 6103(p) of such Code is amended by striking (i)(3)(B)(i)
			 in the matter preceding subparagraph (A) and inserting (i)(1)(C),
			 (3)(B)(i),.
					(C)Paragraph (2) of
			 section 7213(a) of such Code is amended by striking (i)(3)(B)(i)
			 and inserting (i)(1)(C), (3)(B)(i),.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures made after the date of the enactment of this Act.
			
